Citation Nr: 1401373	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  04-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to July 15, 2002. 

2.  Entitlement to a rating for bilateral hearing loss in excess of 10 percent from July 15, 2002, to March 12, 2007.

3.   Entitlement to a compensable rating for bilateral hearing loss beginning March 13, 2007.  

4.  Entitlement to an initial compensable rating for post-operative right hand ganglion cyst scar residuals.  

5.  Entitlement to a rating in excess of 10 percent for left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle.  

6.  Entitlement to an effective date prior to October 30, 2002, for the payment of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to February 1992.  

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  They are on appeal from November 2000 and October 2008 rating decisions.

In May 2006, the Board denied an increased rating for the Veteran's left wrist ganglion cyst residuals and remanded, in pertinent part, the issue of an increased rating for left ear hearing loss.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Court granted the Parties' Joint Motion for Remand (JMR) and vacated that portion of the May 2006 Board decision that denied an increased rating for the Veteran's left wrist ganglion cyst residuals.  In February 2008, the Board remanded that issue to the RO for additional action.  

While the case was on appeal, in August 2008, the RO granted service connection for right hand ganglion cyst excision scar residuals and assigned a noncompensable evaluation for that disability, effectuating the award as of October 30, 2002; granted service connection for right ear hearing loss and then recharacterized the Veteran's service-connected hearing loss as bilateral hearing loss, assigning a noncompensable evaluation for the period from February 15, 1992, to July 14, 2002, a 10 percent evaluation for the period from July 15, 2002, to March 12, 2007, and a noncompensable evaluation for the period on and after March 13, 2007, for that disability; and granted a permanent and total disability rating for pension purposes as of October 30, 2002.  The Veteran then appealed these issues.

In December 2012, the Board remanded the matters on appeal to afford the Veteran VA examinations.  These examinations were done in 2013, and the case was returned to the Board in October 2013.

Also, while the Board acknowledges the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), in an August 2010 report of contact, the Veteran specifically indicated that he was not seeking a total disability rating for individual unemployablity due to service-connected disabilities.  Therefore, that matter is not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to July 15, 2002, the Veteran's bilateral hearing loss was manifested at worst by Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  From July 15, 2002, to March 12, 2007, the Veteran's bilateral hearing loss was manifested at worst by Level IV hearing acuity in each ear.

3.  Since March 13, 2007, the Veteran's bilateral hearing loss has been manifested at worst by Level II hearing acuity in each ear.

4.  The Veteran's post-operative right hand ganglion cyst scar residuals have been manifested by a scar that is less than 144 square inches, superficial, stable, and not painful, with no credible evidence of limitation of motion or other functional impairment.

5.  The Veteran's left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle has been, at most, productive of painful wrist motion limited to 45 degrees of dorsiflexion and 50 degrees of plantar flexion, with no credible evidence of more severe limitations or functional impairment.

6.  The Veteran filed a claim for nonservice-connected pension on June 3, 2002; the RO denied the claim in September 2002, and the Veteran appealed the denial in March 2003.

7.  No claim for nonservice-connected pension was submitted prior to June 3, 2002, and no physical or mental disability was so incapacitating that it prevented him from filing a claim within one year prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to July 15, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from July 15, 2002, to March 12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss beginning March 13, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for an initial compensable rating for post-operative right hand ganglion cyst scar residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, 4.124a, Diagnostic Codes 7801-7805, 8510-8519 (2008, 2013).

5.  The criteria for a rating in excess of 10 percent for left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5215, 5214, 8510-8519 (2013).

6.  The criteria for an effective date of June 3, 2002, but no earlier, for payment of nonservice-connected pension have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for post-operative right hand ganglion cyst scar residuals and for the payment of nonservice-connected pension benefits represented substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the initial rating or effective date for either award did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Regarding the remaining issues, required notice was provided by letter dated in April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman, 19 Vet. App. at 486.  While the April 2008 notice letter was provided subsequent to the initial RO determination in November 2000, after issuance of the letter and opportunity for the Veteran to respond, a February 2013 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service personnel records, VA medical records, identified private treatment records, Social Security Administration (SSA) records, and statements from the Veteran's brother and private medical providers have been obtained.

Also, the Veteran was provided numerous VA audiological examinations and examinations of his left wrist and right hand disabilities, most recently in February 2013.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for decisions on the Veteran's claims.  The most recent February 2013 examination reports were based on examinations of the Veteran by examiners with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reflects that reliable audiological findings were not able to be fully obtained in June 2008 and February 2013.  However, the numerous audiometric tests of record reflect a history of such unreliable results from the Veteran.  In this regard, in its December 2012 remand instructions, the Board specifically notified the Veteran that he must be prepared to cooperate with VA's efforts to obtain reliable audiometric findings.  As the Veteran has precluded VA from obtaining accurate audiological test results, yet another remand for additional audiological testing is not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street.")

Also, the agency of original jurisdiction has substantially complied with the Board's May 2006, February 2008, and December 2012 remand instructions.  The Veteran has been provided adequate VCAA notice, and was provided appropriate VA audiological examinations in June 2008 and February 2013.  All available evidence, including updated VA treatment records and SSA records, has been associated with the claims file.  Also, the Veteran was provided appropriate examinations of his post-operative right hand ganglion cyst scar residuals and left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle in May 2008 and February 2013.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Board has complied with the terms of the June 2007 JMR, and below addresses the June 2001 X-ray findings regarding the existence of any arthritis of the left wrist.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII. 

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the evidence does not demonstrate that an initial compensable rating for bilateral hearing loss prior to July 15, 2002, a rating in excess of 10 percent from July 15, 2002, to March 12, 2007, or a compensable rating beginning March 13, 2007, is warranted.

Prior to July 15, 2002, the Veteran underwent audiological evaluation in August 1992, August 1998, and June 2001.  However, the worst average puretone threshold hearing levels for the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) during that period were 51.25 decibels for the right ear, and 52.5 decibels for the left ear.  The lowest controlled speech discrimination scores during that period were 84 percent for the right ear and 80 percent for the left ear.  On examination, the Veteran reported difficulty understanding speech, especially in background noise.

The above scores - representing the highest level of disability - were obtained on separate examinations.  However, even taking such scores in combination, application of Table VI to these scores results in a Roman numeral designation of II for the right ear and IV for the left ear.  Such combination, when applied to Table VII, results in a noncompensable (0 percent) rating for hearing impairment under DC 6100.  Also, no exceptional pattern of hearing under 38 C.F.R. § 4.86 was shown during this period; at no time were pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 55 decibels or more, or was pure tone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, a compensable rating for bilateral hearing loss is not warranted prior to July 15, 2002.

On July 15, 2002, VA examination, average puretone threshold hearing levels were 46.25 decibels, and speech discrimination scores were 68 percent, for each ear.  Application of Table VI to the July 15, 2002, scores results in a Roman numeral designation of IV for each ear.  Such combination, when applied to Table VII, results in a 10 percent rating under DC 6100.  Again, no exceptional pattern of hearing under 38 C.F.R. § 4.86 was shown on July 15, 2002, VA examination.

There are no audiological findings during the period from July 15, 2002, to March 12, 2007, demonstrating that the Veteran's hearing was worse than on July 15, 2002, VA examination.  In this regard, March 2005 audiometric findings revealed an unspecified hearing loss for the left ear, but it was noted that testing revealed poor interest reliability; the examiner noted that present reflexes while stimulating the left ear revealed that the Veteran had better than admitted hearing in that ear.  As such audiological results were not deemed valid by the examiner, they are not afforded probative weight and considered inadequate for VA rating purposes.  

Also, on April 2006 VA audiological testing, average puretone threshold hearing levels were 21 decibels in the right ear and 68 decibels in the left ear; speech discrimination scores were 84 percent for the right ear and 72 percent for the left ear.  In this case, again, the Veteran was noted to have had a positive Stenger test at 1000 to 2000 Hertz in the left ear, indicating hearing loss less severe than audiometry scores indicated, and it was noted that otoacoustic emission results in the ear indicated hearing no worse than in the mild range for the mid frequencies, even though audiometry thresholds were in the severe range.  However, regardless, application of Table VI to the April 2006 scores results in a Roman numeral designation of II for the right ear and IV for the left ear, which, when applied to Table VII, results in a 10 percent rating under DC 6100.  Furthermore, even though pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the left ear on this examination, application of Table VIa to the Veteran's score results in a Roman numeral designation of V for the left ear; when applied to Table VII, such combination still results in a 10 percent rating under DC 6100.

Thus, a rating in excess of 10 percent for bilateral hearing loss is not warranted from July 15, 2002, to March 12, 2007.

On March 13, 2007, VA audiological testing, average puretone threshold hearing levels were 25 decibels for the right ear, and 26 decibels for the left ear.  Speech discrimination scores were 92 percent for each ear.

The Veteran underwent VA audiological examination again in June 2008, at which time he reported that hearing and understanding were difficult, that he often needed to ask for others to repeat themselves, and that he had difficulty hearing at work.  On audiometric examination, the Veteran's responses were deemed too unreliable to score.  It was noted that the Veteran had a history of poor audiology reliability, that there was poor inter-test reliability, that test results were worse than would be expected given previous test results, and that word recognition errors were suspect, and the examination was not adequate for rating purposes.  At the time, the Veteran reported that he heard and understood fairly well in one on one conversation as long as there was not a lot of distance between him and the speaker or a lot of background noise.

The Veteran again underwent VA audiological examination in February 2013.  At that time, average puretone threshold hearing levels were 34 decibels for the right ear and 40 decibels for the left ear.  Speech discrimination scores were 24 percent in each ear, but it was noted that the use of such scores was not appropriate.  It was noted that the Veteran had poor inter-test reliability between pure tone thresholds and word recognition scores, and that such word recognition scores were worse than would be expected given current pure tone test results, and were therefore suspect.  It was further noted that the Veteran had no problems communicating with the examiner, that the examiner asked him numerous questions when speaking to him at average conversational speech levels, and that, therefore, his hearing loss would have a minimal impact on his vocational pursuits.  

The results of the March 13, 2007, audiogram are the only results during the period beginning March 13, 2007, that have been noted to be valid.  Using such results, a noncompensable rating for hearing impairment under DC 6100 is warranted under Table VII.  Again, no exceptional pattern of hearing under 38 C.F.R. § 4.86 was shown during this period.  There are no medical records or other reliable evidence showing that the Veteran's hearing loss was worse than these scores represent beginning March 13, 2007.  Thus, a compensable rating for bilateral hearing loss is not warranted beginning March 13, 2007.

Accordingly, a compensable rating prior to July 15, 2002, a rating in excess of 10 percent from July 15, 2002, to March 12, 2007, or a compensable rating beginning March 13, 2007, for bilateral hearing loss is not warranted.  There is no basis for further staged rating of the Veteran's disability pursuant to Fenderson or Hart.  As the preponderance of the evidence is against assignment of any higher rating than that already assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Right hand and left wrist disabilities

The Veteran's left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle is currently rated under Diagnostic Code (DC) 8599-5215, and is thus rated by analogy under the criteria for limitation of motion of the wrist.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, DC 5215.  The record reflects that the Veteran is right-hand dominant.

Under DC 5215, limitation of motion of the wrist warrants a 10 percent rating for both the minor and major wrists for dorsiflexion less than 15 percent or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  Higher ratings are available where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214.

Normal range of motion for the wrist is 70 degrees dorsiflexion (extension), 80 degrees palmar flexion, 45 degrees ulnar deviation, and 20 degrees radial deviation.  38 C.F.R. § 4.71 Plate I.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's post-operative right hand ganglion cyst scar residuals are currently rated under DC 7805.  Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, DCs 7801 to 7805.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim for increased rating was received before that date, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Under the applicable criteria, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) under DC 7801.  Scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805 (2008).

VA treatment notes reflect that in August 2000 the Veteran complained that his wrist was painful, that his service-related hand surgeries had interfered with his ability to remain gainfully employed, and that he was interested in pursuing a claim based on his hand surgeries.  On examination, the Veteran had firm hand grips, stronger to the right, with flexion and extension of both wrists limited secondary to complaints of pain.  In September 2000, he reported bilateral hand pain.  On examination, both hands had visible, well-healed incisional scars, limited range of flexion and extension, and hand grips of even and full strength.  The diagnosis was history of ganglion cyst bilaterally to hands.  In April 2001, the Veteran again complained of bilateral hand pain, and reported decreased grip in both hands, with pain worse after prolonged use.  On examination, motor function was full except that grip was 4/5 bilaterally, and sensory was intact but questionable in the hands.  

The report of a June 2001 VA examination reflects that the Veteran complained of pain in the left and right wrists.  He reported persistent pain and paralysis of the left hand, and that he had been unable to hold any meaningful-type work secondary to his hands.  On examination, he subjectively had numbness in all left hand fingers in anatomic distribution.  Objectively, he had intact discrimination to all digits and fully intact motor function of the nerves of the hands.  There were no contractures and full range of motion of all digits.  Range of wrist motion revealed pronation to 85 degrees, supination to 70 degrees, wrist extension to 50 degrees, and wrist flexion to 60 degrees, which was full and symmetric with the opposite side.  X-rays taken at the time were noted to be normal.  The impression was status post ganglion cyst removal of the left wrist, with no evidence of recurrence of the ganglion, and no evidence of objective neuropathy present.  

A June 2001 VA left wrist X-ray report reflects an impression of chondrocalcinosis with changes at the radiocarpal joint space, suggestive of calcium pyrophosphate dihydrate (CPPD) related arthritis.  

VA treatment records reflect that in November 2001 the Veteran was seen for bilateral hand pain.  On examination, motor was full except for grip, which was 4/5 bilaterally.  Sensory loss of both hands to light palpation and vibration was noted.  

The Veteran submitted letters dated in August 2002 from private medical providers, indicating the opinions that the Veteran had symptoms and a diagnosis of carpal tunnel syndrome and neuropathy in his hands and arms, that he had had this problem since service, status post surgery, and that his condition interfered with his ability to work.  

August 2002 VA electromyography (EMG) and nerve conduction study (NCS) of the left and right wrists revealed the tests to be within normal limits.  

The report of an August 2002 VA examination reflects that the Veteran reported sharp pain and paresthesias in both hands, denied any weakness in the hands, but said that the movement in this hand was limited by the extreme amount of pain he endured.  He stated that this pain had limited his activities of daily living to the point that he needed assistance with shaving and eating, and that he had been unable to hold down any job because he was effectively unable to use his hands to write or do any labor.  Examination of the hands showed no atrophy or wasting of muscles.  It was noted that the Veteran would very minimally flex his hand at the wrist, barely spread his fingers, and could not bring his first finger and thumb together, and stated that he was unable to move his hand because of the pain generated by even the very smallest amount of movement of any of his digits or at the wrist.  The examiner stated that there were no objective neurologic deficits, but that the Veteran had a more subjective complete loss of pinprick, temperature, and proprioception throughout the body with only a minimal vibration.  The examiner stated that, despite these findings, he had a negative Romberg's examination and was able to perform tasks such as unbuttoning his shirt without looking down at the buttons, which would be contrary to the anesthesia that the Veteran claimed.  The examiner further stated that, while there was no atrophy, the Veteran was limited by either pain or effort on his part, but that there was no objective evidence of nerve damage seen at the time.  It was noted that EMG approximately six years after the Veteran's surgery was normal.  It was also noted that another physician had been under the impression that the Veteran might have carpal tunnel syndrome, but that the examiner was not aware of excision of a simple cyst on the wrist causing carpal tunnel syndrome, and no findings, including diagnostic studies, showed evidence of carpal tunnel syndrome.  

October 2002 VA X-rays of the left wrist revealed mild narrowing of radiocarpal joint with calcification at the expected location of the triradiate fibrocartilage.   

The Veteran submitted a statement from his brother, dated in January 2003, indicating that the Veteran had troubles with his hands, which caused him limitations in working.

December 2003 VA X-rays of the left hand revealed no acute bony or soft tissue abnormality.  A February 2004 VA note reflects that EMG/NCS revealed no evidence of carpal tunnel.  February 2004 notes further reflect that wrist splints had been ordered for the Veteran.  

A May 2006 VA neurology note reflects that EMG/NCS conducted in August 2002 and January 2004 were normal.  The assessment was pain syndromes, but it was noted that the Veteran had a drug-seeking attitude and that clinical findings were not consistent with his complaints.  

The report of a May 2008 VA examination reflects that the Veteran complained of pain and decreased grip strength in both hands but no numbness or tingling.  On examination of the wrists, it was noted that cooperation was minimal for reliable range of motion, but that dorsiflexion was 0 to 45 degrees, plantar flexion was 0 to 50 degrees, radial deviation was 0 to 20 degrees, and ulnar deviation was 0 to 40 degrees bilaterally.  There was noted to be complaints of tenderness and painful movement.  Examination of the right hand scar revealed a vertical surgery site, 6 by 45 millimeters over the distal carpal row, which was nontender, normal, and nonadherent, with no warmth or tenderness.   X-ray of the right wrist revealed no arthritis.  It was noted that neither condition had an effect on daily activities, and that the Veteran had an intermittent numbness and tingling of the carpal tunnel distribution, but not dermatomally from the dorsal wrist surgery.  The Veteran complained of pain over the dorsal area of the wrist with use.  On motor examination, there was diminished hand grip, but such examination was noted to have been unreliable and voluntarily affected by the Veteran.  There was decreased nondermatomal light touch of the entire hand, but no symptoms over the wrist dorsal scars.  There was noted to have been an intermittent carpal tunnel on the left and right, with normal multiple EMGs, with the etiology of the problem multifactorial and not service or surgery related, and no dorsal surgery on the top of the wrists anatomically linked to palmar carpal tunnel.  

The examiner stated that the Veteran's wrists did not objectively affect his activities of daily living, despite his symptoms.  There was noted to have been no limit to function of the left wrist, but a functional psychological factor due to partial, intermittent cooperation for strength and range of motion testing, and no residual sensory or paralysis from his service-related condition.  Pain was at the end of range of motion and partial cooperation was present, with no crepitus or hard end feel whatsoever.  There was noted to have been normal motor pinch for the bilateral hands and wrists and normal operation for dressing and undressing and donning a T-shirt on and off.  There was noted to have been no objective or subjective difference for the two wrists.  The current symptoms did not plausibly connect to the noted scar on the right wrist, and no objective, reliable, reproducible findings of disability existed on the right wrist or hand.  The examiner opined that it was unlikely that any disability existed related to the Veteran's service-related injuries.

The report of a February 2013 VA examination of the Veteran's wrists reflects that he reported bilateral swelling in his hands and hand pains every other week, not related to activity but of insidious onset.  He also reported other sharp pain to his hands related to activity, at which times he was unable to open a jar.  He reported that he had lost function in both hands due to past ganglion cyst removals, that he was only able to grip and use a writing instrument for up to three minutes, and that his pain was always 10/10 with no less severity.  However, he reported acute flare with any use to open jars or attempting to write for over three minutes. 

On range of motion testing, right and left hand palmar flexion was to 55 degrees and dorsiflexion to 50 degrees, with no objective evidence of painful motion.  Right and left ulnar deviation was from 0 to 45 degrees, and radial deviation from 0 to 20 degrees, with no objective evidence of painful motion.  Volitional impairment was noted on direct testing, which extinguished with distraction testing, and distraction testing was without impairment.  There was no edema or loss of sensation, and distal vascular supply was intact and with impairments.  He was able to perform repetitive use testing with three repetitions, and there was no additional limitation of motion of the wrist following repetitive use testing.  The Veteran's functional loss was noted as having less movement than normal in both wrists, with no localized tenderness or pain on palpation of the joints or soft tissues of either wrist.  On muscle strength testing, wrist flexion and extension were full strength for each wrist.  There was no ankylosis of either wrist joint.  It was noted that, while the Veteran had residual scars of the wrists, none were painful or unstable, and they did not have a total area of greater than 39 square centimeters (cm).

The examiner commented that the Veteran had no atrophy in the wrist or hands, and that range of motion testing by confrontation showed decreased range of motion that extinguished with repetitive testing and no impairment noted on distraction.   The examiner stated that, in terms of residual of ganglion cyst removal of both hands, objective functional impairment was not noted, and the Veteran was able to accomplish activities of daily living and dress, including putting on his winter coat during examination without impairment.  Fatigability and incoordination were not noted, and range of motion with repetitive testing was poorly reproducible, with improvement with successive testing.  When the Veteran engaged in conversation, he used his hands for expression without impairment.  Subjective complaints were that the Veteran was unable to grasp, twist, rotate, push or pull due to limitations in his wrists, although impairments in activities such as grooming or operation of a motor vehicle were not noted.  At the time of the examination, objective limitation of either the right or left wrist was not noted to impair vocational pursuits, and limitation of activity was by subjective symptoms only.

The report of a February 2013 VA scars examination reflects that the Veteran had a scar on the dorsum of the right hand, with no keloid.  His wrist scars were noted not to be painful or unstable.  The scar of the dorsum of the right hand was linear and measured 4.5 by 0.3 cm at the widest, and was well-healed with no pain or ulceration.  It was freely movable and non-adherent to underlying tissues, with no atrophy of underlying tissue or breakdown noted.  Palpation was unremarkable, the scar moved easily, and no keloid formation was noted.  The Veteran was also noted to have had a well-healed, linear surgical scar at the dorsum of the left hand measuring 6 cm by 0.2 cm at its widest, with no breakdown, ulceration, atrophy of underlying tissue, or keloid, and freely movable without pain or adherence.  The examiner diagnosed surgical scars status post bilateral elective ganglion cyst removal.  The examiner concluded that the residuals of the well-healed surgical scars on the dorsum of the bilateral wrists showed no limitations on examination, no functional limitation was noted, and all scars were well-healed without objective impairment of function of either wrist.  There was no edema or breakdown noted. 

Considering the pertinent evidence in light of the governing legal authority, neither an initial compensable rating for post-operative right hand ganglion cyst scar residuals nor a rating in excess of 10 percent for left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle is warranted. 

During the period pertinent to the Veteran's April 2000 claim for increase, his left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle have been productive of subjective complaints of pain and decreased range of motion.  The record also reflects mixed examination findings of decreased range of motion: limited flexion and extension of the wrists was noted in August and September 2000; in June 2001, range of bilateral wrist motion was pronation to 85 degrees, supination to 70 degrees, wrist extension to 50 degrees, and wrist flexion to 60 degrees; in May 2008, wrist dorsiflexion was 0 to 45 degrees and plantar flexion was 0 to 50 degrees; and in February 2013 right and left hand palmar flexion was to 55 degrees and dorsiflexion to 50 degrees, with no objective evidence of painful motion.  The Board notes, however, that such objective findings of painful motion and decreased motion and function of the left wrist and hand have repeatedly been found by medical experts to be unreliable.

Furthermore, even assuming the reliability of such findings, no more than a 10 percent rating under DC 5215, which contemplates dorsiflexion less than 15 percent and palmar flexion limited in line with the forearm, would be warranted.  The Veteran's left wrist motion has, at most, been limited to dorsiflexion of 45 degrees and plantar flexion of 50 degrees.  Ankylosis of the left wrist has never been noted and was specifically noted not to exist on February 2013 VA examination.  Even considering his complaints of functional loss due to pain, weakness, lack of endurance, and other such factors, the Veteran's left wrist disability does not more closely approximate ankylosis than the criteria for a 10 percent rating under DC 5215 because, as described in more detail below, those complaints of functional loss are simply not credible.  Despite his complaints of unremitting, highest possible severity of pain and inability to even feed himself, there is no muscle atrophy, indicating that he continues to use the hand and upper extremity normally, and he can dress (button/unbutton), talk expressively using his hands freely, and drive a motor vehicle.  When medical examiners have distracted him from the testing being done, no impairments are shown. 

The Board notes that, while the June 2001 VA examiner interpreted the Veteran's left wrist X-rays as being normal, the June 2001 VA left wrist X-ray report reflects an impression of chondrocalcinosis with changes at the radiocarpal joint space, suggestive of CPPD-related arthritis, and October 2002 VA X-rays of the left wrist revealed mild narrowing of radiocarpal joint with calcification at the expected location of the triradiate fibrocartilage.  However, even assuming that left wrist arthritis is related to the Veteran's service-connected ganglion cyst residuals, such findings would not warrant any higher rating than that for limitation of wrist motion under DC 5215.  See 38 C.F.R. § 4.71a, DC 5003 (providing that degenerative arthritis that is established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved unless such rating is noncompensable).  

The Board also notes that, in addition to complaints of pain and limited range of motion, he has also complained of decreased grip strength in the left hand.  In this regard, in February 2013, the Veteran reported that he had lost function in both hands due to past ganglion cyst removals, that he was only able to grip and use a writing instrument for up to three minutes, was unable to open jars, and that his pain was always 10/10 with no less severity.  While grip strength was noted to be full in August and September 2000, and in February 2013, grip strength was noted to be decreased on examination in April 2001, November 2001, and May 2008.  Also, in August 2002, it was noted that the Veteran would very minimally flex his hand at the wrist, barely spread his fingers, and could not bring his first finger and thumb together, and stated that he was unable to move his hand because of the pain from even the smallest amount of movement of any of his digits or at the wrist. 

However, such findings of decreased grip strength and weakness in the wrists and hands have repeatedly been noted by medical examiners to be unreliable due to lack of effort and cooperation by the Veteran during examination.  Despite the examination findings in August 2002, the examiner noted that the Veteran was able to perform tasks such as unbuttoning his shirt without looking down at the buttons, which would be contrary to symptoms he claimed, and that the Veteran may have been limited by effort on his part.  A May 2006 VA neurology note indicates the Veteran had a drug-seeking attitude and that clinical findings were not consistent with his complaints.  On May 2008 VA examination, cooperation was noted to be minimal for reliable range of motion, and there was no limit to function of the left wrist, only a functional psychological factor due to partial intermittent cooperation for strength and range of motion testing.  Also, on that examination, the Veteran had normal motor pinch for the bilateral hands and wrists and normal operation for dressing and undressing and donning a T-shirt on and off, and the examiner opined that it was unlikely that any disability existed related to his service-related injuries.  In February 2013, the VA examiner commented that range of motion testing by confrontation showed decreased range of motion that extinguished with repetitive testing and no impairment noted on distraction; that, in terms of residual of ganglion cyst removal of both hands, objective functional impairment was not noted and the Veteran was able to accomplish activities of daily living and was able to dress including putting on his winter coat during examination without impairment; that range of motion with repetitive testing was poorly reproducible with improvement with successive testing; that, when the Veteran engaged in conversation, he used his hands for expression without impairment; and that, at the time of the examination, objective limitation of either the right or left wrist was not noted to impair vocational pursuits, and limitation of activity was by subjective symptoms only.

Therefore, the Board finds such objective examination findings of decreased grip and weakness in the hands to be unreliable, and therefore not probative, and finds the subjective complaints of such weakness by the Veteran not to be credible.

Regarding the Veteran's post-operative right hand ganglion cyst scar residuals, the record reflects that such scar residuals have not been shown to cover area or areas of 144 inches, to be deep, unstable, or painful, or to cause limitation of motion.  On February 2013 VA wrist examination, the Veteran's residual wrist scars were not painful or unstable, and did not have a total area of greater than 39 square centimeters.  On February 2013 VA scars examination, the Veteran's right wrist scar was linear, freely movable, non-adherent to underlying tissues with no atrophy of underlying tissue or breakdown noted, not painful, and well-healed with no pain or ulceration, and measured 4.5 by 0.3 cm at the widest.  Therefore, a higher rating for such scar residuals under DCs 7801-7804 is not warranted. 

The Board has considered a rating for limitation of function of the right hand due to the Veteran's ganglion cyst scar residuals.  However, as discussed above, the Board finds the Veteran's subjective complaints regarding his right hand and wrist function not to be credible, and the objective medical findings regarding such functional impairment, such as findings of decreased motion and wrist strength, not to be reliable due to lack of effort and cooperation by the Veteran during examination, as repeatedly noted by medical examiners.  Furthermore, to the extent that any credible limitation of function of the right hand or wrist has been shown, the probative medical evidence has shown that such symptomatology is not related to the Veteran's service-connected ganglion cyst scar residuals.  In this regard, the May 2008 VA examiner opined that the Veteran's current right hand and wrist symptoms did not plausibly connect to the noted scar on the right wrist, and no objective, reliable, reproducible findings of disability existed for the right wrist or hand.  The February 2013 examiner likewise stated that no limitations were noted on examination as residual of the well-healed surgical scars on the dorsum of the bilateral wrists, no functional limitation was noted, and all scars were well-healed without objective impairment of function of either wrist.  Therefore, a compensable rating for limitation of function of the right hand due to the Veteran's ganglion cyst scar residuals is not warranted.

The Board has considered DCs 8510 to 8519 for diseases of the peripheral nerves of the upper extremities.  See 38 U.S.C.A. § 4.124a, DCs 8510-8519.  However, the weight of the medical evidence does not support a finding that any such peripheral nerve damage is related to the Veteran's post-operative right hand ganglion cyst scar residuals or left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle.  In this regard, on May 2008 VA examination, it was noted that the Veteran had an intermittent numbness and tingling of the carpal tunnel distribution, but not dermatomally from the dorsal wrist surgery, that there was decreased nondermatomal light touch of the entire hand but no symptoms over the wrist dorsal scars, and that there was an intermittent carpal tunnel on the left and right, with normal multiple EMGs.  However, it was noted that the etiology of the problem was multifactorial and not service or surgery related, and no dorsal surgery on the top of the wrists anatomically linked to such carpal tunnel.  Thus, any rating under those codes is not appropriate.

The Board notes the August 2002 opinions from private medical providers indicating that the Veteran had symptoms and a diagnosis of carpal tunnel syndrome and neuropathy in his hands and arms.  However, such providers provided no explanation of how any such symptoms might be related to the Veteran's service-connected post-operative right hand ganglion cyst scar residuals or left wrist ganglion cyst residuals, or indicated what, if any, pertinent records or testing were reviewed.  In this regard, the August 2002 VA examiner acknowledged such opinions and that the Veteran might have carpal tunnel syndrome, but stated that excision of a simple cyst on the wrist was not likely to cause carpal tunnel syndrome.  Likewise, the May 2008 VA examiner acknowledged intermittent carpal tunnel on the left and right, with normal multiple EMGs, but stated that the etiology of the problem was multifactorial and not service or surgery related, and that no dorsal surgery on the top of the wrists anatomically linked to such carpal tunnel.  The Board finds the opinions of the VA examiners, who provided more persuasive rationales and cited to both EMG test results and the Veteran's past medical history, to be more probative on the question of whether the Veteran has had carpal tunnel syndrome related to his service-connected wrist disabilities than the August 2002 opinions of the private medical providers.

The Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's disabilities have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, neither an initial compensable rating for post-operative right hand ganglion cyst scar residuals nor a rating in excess of 10 percent for left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle is warranted, and there is no basis for staged rating of either disability pursuant to Fenderson or Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Extraschedular consideration 

This case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from the Veteran's disabilities would be in excess of that contemplated by the assigned ratings.

The Veteran's hearing loss disability has been manifested by loss of hearing acuity of the levels described above.  He has reported that his hearing loss has resulted in difficulty understanding speech, especially in background noise, often needing to ask others to repeat themselves, and difficulty hearing at work.  However, such manifestations are reasonably contemplated by the schedular criteria for the Veteran's noncompensable and 10 percent ratings under DC 6100, which contemplate hearing loss disability of the nature and severity of that measured during the individual periods considered above.  The record does not reflect that the Veteran's bilateral hearing loss has caused impairment in earning capacity above what would be average for such disability.  

The Veteran's left wrist and right wrist disabilities have been manifested by, at most, decreased and painful motion of the left wrist, and right hand scar that is less than 144 square inches, superficial, stable, not painful, and which does not cause limitation of motion or other functional impairment.  Such manifestations are reasonably contemplated by the schedular criteria for the Veteran's 10 percent rating under DC 5215, which contemplates dorsiflexion less than 15 percent and palmar flexion limited in line with the forearm, and the Veteran's noncompensable rating for his right hand scar, which contemplates scars with those characteristics.  The record does not reflect that either disability has caused impairment in earning capacity above what would be average for such disability.  

Also, aside from his bare assertions, the record does not reflect that the Veteran's disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  The Veteran has repeatedly asserted that his wrist and hand disabilities have significantly interfered with his ability to work.  In August 2002, the Veteran asserted that this pain had limited his activities of daily living to the point that he needed assistance with shaving and eating, and that he had been unable to hold down any job because he was effectively unable to use his hands to write or do any labor.  Also, the August 2002 letters from private medical providers reflect the opinion that the Veteran's hand conditions interfered with his ability to work.  

However, as discussed above, the Board does not find the Veteran's descriptions regarding the severity of his wrist and hand conditions to be credible.  Also, the February 2013 VA examining physician stated that objective limitation of either wrist was not noted to impair vocational pursuits, that limitation of activity was by subjective symptoms only, and that no limitations were noted on examination as residual of the well-healed surgical scars on the dorsum of the bilateral wrists.  That examiner stated that no functional limitation was noted, and all scars were well-healed without objective impairment of function of either wrist.

The Board finds the February 2013 VA physician's assessment of the Veteran's occupational impairment to be more probative than those of the August 2002 private medical providers, as the VA physician provided a more thorough explanation of his opinion, and reviewed and discussed past medical records in providing such opinion.  Furthermore, the VA examiner acknowledged the unreliability of the Veteran's given subjective symptoms and the objective examination findings of severity of Veteran's symptomatology, and that such symptomatology was actually much less severe on direct examination.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

III.  Effective date for the payment of nonservice-connected pension benefits

The Veteran contends that he is entitled to an effective date prior to October 30, 2002, for the payment of nonservice-connected pension benefits.  

The effective date of disability pension for claims received on or after October 1, 1984, is the date of receipt of the claim, but may not be effective prior to the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1).

If, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii).  

In this case, in an August 2008 rating decision, the RO awarded nonservice-connected pension.  The RO assigned an effective date of October 30, 2002, on the basis that this was the date of receipt of the Veteran's claim for such benefit.  

However, the record reflects that, in a statement received by VA on June 3, 2002, the Veteran requested nonservice-connected pension due to being unable to work; this June 3, 2002, claim was acknowledged by the RO in a September 2002 rating decision denying nonservice-connected pension.  On October 30, 2002, the Veteran filed a formal application for nonservice-connected pension, and, in a January 2003 rating decision, the RO again denied nonservice-connected pension.  In March 2003, the Veteran filed a notice of disagreement, which stated: "Notice of disagreement on NSC pension."  See 38 C.F.R. §§19.26, 20.302.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran originally filed a claim for nonservice-connected pension, which was ultimately granted in the August 2008 rating decision, on June 3, 2002.  Therefore, an effective date of June 3, 2002, for such nonservice-connected pension is warranted.  

However, an effective date earlier than June 3, 2002, is not warranted.  The record does not reflect, and the Veteran has not contended, that any claim for nonservice-connected pension was submitted prior to June 3, 2002.  Furthermore, the record does not reflect, and the Veteran has not contended, that he filed a claim for such pension within one year from the date on which he became permanently and totally disabled, but that a physical or mental disability was so incapacitating that it prevented him from filing a claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  In this regard, VA treatment records dated from June 2001 to May 2002 reflect regular outpatient treatment of the Veteran and no such incapacitation due to disability.  

Therefore, an effective date of June 3, 2002, but no earlier, for the payment of nonservice-connected pension benefits is warranted.  



















[Continued on Next Page]

ORDER

An initial compensable rating for bilateral hearing loss prior to July 15, 2002, is denied. 

A rating for bilateral hearing loss in excess of 10 percent from July 15, 2002, to March 12, 2007, is denied.

A compensable rating for bilateral hearing loss beginning March 13, 2007, is denied.  

An initial compensable rating for post-operative right hand ganglion cyst scar residuals is denied.  

A rating in excess of 10 percent for left wrist ganglion cyst residuals with an aberrant dorsal hand interosseous muscle is denied.  

An effective date of June 3, 2002, but no earlier, for the payment of nonservice-connected pension benefits is granted, subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


